DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 6/22/21. Claim 3 is amended. Claims 7 and 8 are added. Claims 1-4 and 6-8 are pending. Claim 8 is objected to. Claims 1-4 and 6-7 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 7,629,072) in view of Elezovic et al. (“Pt nanoparticles on tin oxide based support…”) and Masao et al. (US 2010/0233574).
Regarding claim 3, Cho teaches an electrode catalyst in which a platinum allow of platinum and a transition metal is loaded on a carrier (column 4 lines 42-53).
With further regard to claim 3 and with regard to claim 4, Cho teaches that the platinum alloy a Pt (200) peak at about 47 degrees (Figure 4).


Cho teaches that the carrier may be, for example, carbon (column 4 lines 45-46) but fails to teach that the carrier is tin oxide.
Elezovic teaches an electrode catalyst in which platinum is loaded on a tin oxide carrier (abstract).
Elezovic teaches that the amount of metallic Sn(0) measured by XPS is about 5% relative to the total Sn 3d5/2 signal (Figure 2b, p. 15925). Since the claimed upper limit of 3% is close to the prior art amount of about 5%, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the carrier’s performance in the prior art amount of 5% would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to the skilled artisan to use an amount within the claimed range. MPEP 2144.05 I
Elezovic further teaches that the tin oxide is a desirable substitute for carbon support in order to offer improved durability and stability of the catalysts (abstract).
Therefore, it would have been obvious to the skilled artisan at the time of the invention to substitute the carbon support of Cho with tin oxide such as suggested by Elezovic in order to improve durability and stability of the catalysts.

Cho in view of Elezovic fails to teach that the tin oxide carrier includes tungsten.
Masao teaches a Pt alloy catalyst on a tin oxide carrier (abstract, [0059]). Masao further teaches that doping the tin oxide carrier with, for example, W, is desirable for enhancing electron conductivity ([0064]).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Elezovic and Masao as applied to claim 3 above, and further in view of Tanaguchi et al. (WO 2015/151714, with US 2017/0141407 used as translation).
The teachings of Cho, Elezovic, and Masao as discussed above are incorporated herein.
Cho in view of Elezovic and Masao teaches the tin oxide carrier of claim 3 but fails to teach that the carrier includes fluorine.
Tanaguchi teaches a tin oxide carrier for a platinum catalyst including fluorine in order to impart electronic conductivity ([0033]).
It would have been obvious to the skilled artisan at the time of the invention to include fluorine in the tin oxide carrier of Cho in view of Elezovic and Masao such as suggested by Tanaguchi in order to impart electronic conductivity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/336,129 in view of Elezovic. Claims 1 and 4 of ‘129 teach the method of claims 1 and 2 except for the tin oxide carrier.
 Elezovic teaches an electrode catalyst in which platinum is loaded on a tin oxide carrier (abstract).

It would have been obvious to the skilled artisan at the time of the invention to substitute the known tin oxide carrier of Elezovic for the carrier of ‘129 in order to improve durability and stability of the catalyst. MPEP 2143 III B

The examiner takes note of the fact that the heating temperature range of ‘129 completely encompasses the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

This is a provisional nonstatutory double patenting rejection.


Claims 3, 4, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/336,129 (reference application) in view of Masao. Claim 7 of ‘129 teaches the catalyst of claims 3, 4, and 6 except for the platinum and tin oxide dopants.
 Masao teaches a Pt alloy catalyst on a tin oxide carrier (abstract, [0059]).
Masao teaches that it is desirable to form the Pt alloy with, for example, Co or Fe ([0059]).
It would have been obvious to alloy the Pt alloy of ‘129 with, for example, Co or Fe, such as suggested by Masao and the results would have been predictable.
Masao further teaches that doping the tin oxide carrier with, for example, W, is desirable for enhancing electron conductivity ([0064]).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the claimed molar ratio. Specifically, Cho teaches away from the claimed molar ratio (see column 4 lines 35-41).

Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive regarding newly amended claim 3. On pages 5-6, Applicant argues that Cho in view of Elezovic and Masao fails to teach the claimed metallization rate; however, the examiner finds that the claimed rate is obvious for the reasons provided above.
The arguments on page 6 regarding claim 8 are found to be convincing. The examiner notes that, while claim 7 is mentioned in the middle of page 6, there are not arguments concerning the limitations of claim 7.
Regarding the provisional double patenting rejection, the examiner notes that MPEP 1490 VI D applies when a nonstatutory double patenting (NSDP) rejection is made in both of two copending applications. However, there is no NSDP rejection in the copending application, and therefore withdrawal of the NSDP rejection in this application is improper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729